We are of opinion that no sufficient reason is shown by appellees in their motion for rehearing why we should change our disposition of this case. We are asked to eliminate from our opinion heretofore rendered, because reflecting upon counsel, the following sentence: "It is evident from the terms of the contract that appellees were attempting to secure themselves in the fee agreed upon, and yet not become owners in the cause of action, which they probably feared would necessitate their becoming parties plaintiff in the litigation, and which they wished to avoid."
No reflection was intended, and we are unable to see how the language can be so construed. This court is of opinion that such a desire on their part is not reprehensible.
Appellees ask additional conclusions of fact and law. We think the conclusions heretofore given are sufficient, and said motion is overruled. *Page 60 
The question of fraud raised by appellees as to the conduct of appellant's agent, Downing, we think immaterial, as under our view of the law of this case, notwithstanding such conduct, the appellant could not be held liable to appellees.
Under the facts of this case we think the District Court had jurisdiction to determine the issues raised, and there was no error in overruling defendant's plea in abatement.
We do not wish to be understood as holding that the contract made by appellees with Johnson was not binding as between them. We only hold that appellant, under the circumstances, is not liable to appellees.
Motion overruled.
LIGHTFOOT, Chief Justice, did not sit in this case.